Law Office of BRIANP. SIMON Attorneys at Law November 5, 2015 Securities and Exchange Commission treet, N.E. Washington, DC20549 Attn: Jay Ingram Edward Kelly Re: ABCO Energy, Inc. Registration Statement on Form S-1 Amendment No. 4 Commission File No. 333-207419 Dear Mr. Ingram and Mr. Kelly: On behalf of our client, ABCO Energy, Inc. (“ABCO”), we are electronically transmitting for filing under the Securities Act of 1933, as amended (the “Act”), onecopy of its Amendment No. 3 to its Registration Statement on Form S-1, File No. 333-207419, [“Form S-1/4A”]. The Form S-1/4A contains ABCO’s response to the comment of the Commission’s staff (the “Staff”) regarding Amendment No. 3 to the Form S-1 Registration Statement which was filed with the Commissiontoday,November 5, 2015.The commentwas transmittedto ABCOtoday by a telphone call from Edward Kelly of the Staff. The response of ABCO to the Staff’s commentmay be found in the“Explanatory Note” on page 3 of the Form S-1/4A. Securities and Exchange Commission November 5, 2015 Page 2 ABCO respectfully requests the Staffcomplete itsthe review of the Form S-1/4A as soon as possible so that we cango effective tomorrow, Friday, November6, 2015, as requested. Please advise us if we can provide any further information or assistance to facilitate your review.Please direct any comments or questions regarding the Form S-1 or this transmittal/response letter to me at (310) 855-3382, or to Larry Winters at (424) 228-5473. Thank you very much for your help and assistance with this matter. Very truly yours, LAW OFFICE OF BRIAN P. SIMON Brian P. Simon By Brian P. Simon cc:Charles O’Dowd, ABCO Energy, Inc. Michael Kelley, Esq., SEC Staff, Division of Corporation Finance BPS:dm
